Name: Commission Regulation (EEC) No 1899/76 of 30 July 1976 amending Regulation (EEC) No 2102/75 determining the quantity of potatoes required for the manufacture of one metric ton of starch
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 7 . 76 Official Journal of the European Communities No L 207/ 19 COMMISSION REGULATION (EEC) No 1899/76 of 30 July 1976 amending Regulation (EEC) No 2102/75 determining the quantity of potatoes required for the manufacture of one metric ton of starch HAS ADOPTED THIS REGULATION : Article 1 Article 1 of Regulation (EEC) No 2102/75 is amended to read as follows : 'Article 1 1 . The quantity of potatoes required for the manufacture of one metric ton of starch , the minimum free-at-factory price to be paid by the processor, the amount of the production refund per metric ton of potatoes and the minimum price to be received by the potato producer shall each be fixed by reference to the starch content of the basic product in accordance with Sections I , II and III of the Annex hereto . 2 . However, the amounts shown in Sections I and II in respect of the production refund per metric ton of potatoes and of the minimum price per metric ton of potatoes to be received by the producer shall be confirmed or replaced at the end of each marketing year by reference to the amount of the production refund actually applied in respect of maize .' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organiza ­ tion of the market in cereals (*), as last amended by Regulation (EEC) No 11 43/76 (2), Having regard to Council Regulation (EEC) No 2742/75 of 29 October 1975 on production refunds in the cereals and rice sectors (3), as last amended by Council Regulation (EEC) No 1862/76 (4), and in parti ­ cular Article 8 thereof, Whereas the amounts referred to in Articles 2 and 3 of Regulation (EEC) No 2742/75 are altered with effect from 1 August 1976 ; Whereas the alteration of these amounts necessitates a change in the amounts listed in columns 4, 5 and 6 of the Annex to Commission Regulation (EEC) No 2102/75 of 11 August 1975 determining the quantity of potatoes required for the manufacture of one metric ton of starch (5) ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Cereals, Article 2 The Annex to Regulation (EEC) No 2102/75 is replaced by the Annex to this Regulation . Article 3 This Regulation shall enter into force on 1 August 1976 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 30 July 1976 . For the Commission P.J. LARD1NOIS Member of the Commission (&gt;) OJ No L 281 , 1 . 11 . 1975, p . 1 . ( 2 ) OJ No L 130, 19 . 5 . 1976, p . 1 . ( 3 ) OJ No L 281 , 1 . 11 . 1975, p . 57 . (4 ) OJ No L 206, 31 . 7 . 1976, p . 3 . (5 ) OJ No L 214, 12 . 8 . 1975, p . 9 . No L 207/20 Official Journal of the European Communities 31 . 7 . 76 ANNEXE  ANLAGE  ALLEGATO  BIJLAGE  ANNEX  BILAG Poids sous l'eau de 5 050 gr de pommes de terre (en grammes) Teneur en fÃ ©cule de la pomme de terre (en pourcentage) QuantitÃ © de pommes de terre nÃ ©cessaire Ã la fabrication de 1 000 kg de fÃ ©cule (en kg) Prix minimal franco usine Ã payer par le fÃ ©culier pour 1 000 kg de pommes de terre (en unitÃ ©s de compte) Restitution Ã la production par 1 000kg de pommes de terre (en unitÃ ©s de compte) Prix minimal Ã percevoir par le producteur pour 1 000 kg de pommes de terre (en unitÃ ©s de compte) Unterwassergewicht von 5 050 g Kartoffeln (in Gramm) StÃ ¤rkegehalt, in Prozenten , der Kartoffeln Zur Erzeugung von 1 000 kg KartoffelstÃ ¤rke nÃ ¶tige Kartoffelmenge (in kg) Vom StÃ ¤rkehersteller zu zahlender Mindestpreis frei Fabrik fÃ ¼r 1 000 kg Kartoffeln (in RE) Erstattung bei der Erzeugung fÃ ¼r 1 000 kg Kartoffeln ( in RE) Dem Erzeuger fÃ ¼r 1 000 kg Kartoffeln zu zahlender Mindestpreis ( in RE) Peso sotto l'acqua di 5 050 gr di patate ( in grammi) Tenore in fecola delle patate (in %) QuantitÃ di patate necessaria alla fabbricazione di 1 000 kg di fecola ( in kg) Prezzo minimo franco fabbrica da pagare dal fabbricante di fecola per 1 000 kg di patate ( in u.c .) Restituzione alla produzione per 1 000 kg di patate ( in u.c .) Prezzo minimo da percepire dal produttore per 1 000 kg di patate (in u.c .) Onderwatergewicht van 5 050 gr. aardappelen (in grammen) Zetmeelgehalte van de aardappelen (in percenten) Hoeveelheid aardappelen benodigd voor de vervaardiging van 1 000 kg zetmeel ( in kg) Minimum te betalen prijs door de zetmeelfabrikant, franco fabriek, voor 1 000 kg aardappelen (in R.E.) Restitutie bij de produktie per 1 000 kg aardappelen (in R.E.) Minimum te ontvangen prijs door de producent per 1 000 kg aardappelen (in R.E.) Underwater weight of 5 050 g of potatoes (grammes) Starch content of potatoes (%) Quantity of potatoes required for the manufacture of 1 000 kg of starch (kg) Minimum free-at-factory price to be paid by the starch manufacturer for 1 000 kg of potatoes (u.a .) Production refund per 1 000 kg of potatoes (u.a .) Minimum price to be paid to the potato producer per 1 000 kg of potatoes (u.a .) VÃ ¦gt under vand af 5 050 gr. kartofler « Kartoflernes stivelsesindhold (i vÃ ¦gtprocent) KartoffelmÃ ¦ngde, der medgÃ ¥r til fremstilling af 1 000 kg stivelse (kg) Mindstepris frit fabrik, som stivelsesproducenten skal betale pr. 1 000 kg kartofler (i RE) Produktionsrestitution pr. 1 000 kg kartofler (i RE) Producentens mindstepris pr. 1 000 kg kartofler (i RE) I. IRLANDE  IRLAND  IRLANDA  IERLAND  IRELAND  IRLAND 1 2 3 4 5 6 352 13 6 990 24,61 1,55 26,16 354 13,1 6 940 24,78 1,57 26,35 356 13,2 6 890 24,96 1,58 26,54 358 13,3 6 840 25,15 1,59 26,74 360 13,4 6 790 25,33 1,60 26,93 362 13,5 6740 25,52 1,61 27,13 364 13,6 6 690 25,71 1,62 27,33 366 13,7 6 640 25,90 1,64 27,54 368 13,8 6 590 26,10 1,65 27,75 370 13,9 6 540 26,30 1,66 27,96 372 14 6 490 26,50 1,67 28,17 374 14,1 6 450 26,67 1,68 28,35 376 14,2 6 400 26,88 1,70 28,58 378 14,3 6 360 27,04 1,71 28,75 380 14,4 6310 27,26 1,72 28,98 382 14,5 6 270 27,43 1,73 29,16 384 14,6 6 230 27,61 1,74 29,35 386 14,7 6 180 27,83 1,76 29,59 388 14,8 6 140 28,01 1,77 29,78 390 14,9 6 100 28,20 1,78 29,98 392 15 6 060 28,38 1,79 30,17 393 15,1 6 020 28,57 1,81 30,38 395 15,2 5 980 28,76 1,82 30,58 397 15,3 5 940 28,96 1,83 30,79 400 15,4 5910 29,10 1,84 30,94 401 15,5 5 870 29,30 1,85 31,15 403 15,6 5 830 29,50 1,86 31,36 31 . 7 . 76 Official Journal of the European Communities No L 207/21 . 1 2 3 4 5 6 405 15,7 5 790 29,71 1,88 31,59 407 15,8 5 750 29,91 1,89 31,80 410 15,9 5 720 30,07 1,90 31,97 412 16 5 680 30,28 1,91 32,19 413 16,1 5 650 30,44 1,92 32,36 415 16,2 5 620 30,60 1,93 32,53 417 16,3 5 580 30,82 1,95 32,77 420 16,4 5 550 30,99 1,96 32,95 421 16,5 5510 31,22 1,97 33,19 423 16,6 5 480 31,39 1,98 33,37 425 16,7 5 450 31,56 1,99 33,55 427 16,8 5 410 31,79 2,01 33,80 429 16,9 5 380 31,97 2,02 33,99 430 17 5 350 32,15 2,03 34,18 432 17,1 5 320 32,33 2,04 34,37 435 17,2 5 290 32,51 2,05 34,56 437 17,3 5 260 32,70 2,07 34,77 439 17,4 5 230 32,89 2,08 34,97 441 17,5 5 200 33,08 2,09 35,17 443 17,6 5 170 33,27 2,10 35,37 445 17,7 5 140 33,46 2,11 35,57 447 17,8 5 110 33,66 2,13 35,99 449 17,9 5 080 33,86 2,14 36,00 450 18 5 050 34,06 2,15 36,21 452 18,1 5 020 34,26 2,16 36,42 455 18,2 5 000 34,40 2,17 36,57 456 18,3 4 970 34,61 2,19 36,80 458 18,4 4 940 34,82 2,20 37,02 460 18,5 4 920 34,96 2,21 37,17 462 18,6 4 890 35,17 2,22 37,39 465 18,7 4 860 35,39 2,24 37,63 466 18,8 4 840 35,54 2,25 37,79 468 18,9 4810 35,76 2,26 38,02 470 19 4 780 35,98 2,27 38,25 472 19,1 4 760 36,13 2,28 38,41 474 19,2 4 735 36,33 2,30 38,63 476 19,3 4710 36,52 2,31 38,83 478 19,4 4 685 36,71 2,32 39,03 480 19,5 4 660 36,91 2,33 39,24 481,6 19,6 4 640 37,07 2,34 39,41 483,2 19,7 4 635 37,11 2,34 39,45 484,8 19,8 4 620 37,23 2,35 39,58 486,4 19,9 4610 37,31 2,36 39,67 \488 20 4 600 37,39 2,36 39,75 490 20,1 4 590 37,47 2,37 39,84 492 20,2 4 585 37,51 2,37 39,88 494 20,3 4 580 37,55 2,37 39,92 496 20,4 4 575 37,60 2,38 39,98 498 20,5 4 570 37,64 2,38 40,02 500 20,6 4 560 37,72 2,38 40,10 502 20,7 4 555 37,76 2,39 40,15 504 20,8 4 550 37,80 2,39 40,19 506 20,9 4 540 37,89 2,39 40,28 508 21 4 530 37,97 2,40 40,37 509,9 21,1 4 520 38,05 2,40 40,45 511,8 21,2 4510 38,14 2,41 40,55 513,7 21,3 4 500 38,22 2,42 40,64 515,6 21,4 4 490 38,31 2,42 40,73 517,5 21,5 4 480 38,39 2,43 40,82 No L 207/22 Official Journal of the European Communities 31 . 7 . 76 1 2 3 4 5 6 519,4 21,6 4 470 38,48 2,43 40,91 521,3 21,7 4 460 38,57 2,44 41,01 523,2 21,8 4 450 38,65 2,44 41,09 525,1 21,9 4 440 38,74 2,45 41,19 527 22 4 430 38,83 2,45 41,28 528,8 22,1 4 420 38,91 2,46 41,37 530,6 22,2 4410 39,00 2,46 41,46 532,4 22,3 4 400 39,09 2,47 41,56 534,2 22,4 4 395 39,14 2,47 41,61 536 22,5 4 385 39,22 2,48 41,70 537,8 22,6 4 375 39,31 2,48 41,79 539,6 22,7 4 365 39,40 2,49 41,89 541,4 22,8 4 360 39,45 2,49 41,94 543,2 22,9 4 350 39,54 2,50 42,04 545 23 4 340 39,63 2,50 42,13 II . ROYAUME-UNI  VEREINIGTES KÃ NIGREICH  REGNO UNITO  VERENIGD KONINKRIJK  UNITED KINGDOM  DET FORENEDE KONGERIGE 1 2 3 4 5 6 352 13 6 990 24,61 0 24,61 354 13,1 6 940 24,78 0 24,78 356 13,2 6 890 24,96 0 24,96 358 13,3 6 840 25,15 0 25,15 360 13,4 6 790 25,33 0 25,33 362 13,5 6 740 25,52 0 25,52 364 13,6 6 690 25,71 0 25,71 366 13,7 6 640 25,90 0 25,90 368 13,8 6 590 26,10 0 26,10 370 13,9 6 540 26,30 0 26,30 372 14 6 490 26,50 0 26,50 374 14,1 6 450 26,67 0 26,67 376 14,2 6 400 26,88 0 26,88 378 14,3 6 360 27,04 0 27,04 380 14,4 6310 27,26 0 27,26 382 14,5 . 6 270 27,43 0 27,43 384 14,6 6 2.30 27,61 0 27,61 386 14,7 6 180 27,83 0 27,83 388 14,8 6 140 28,01 0 28,01 390 14,9 6 100 28,20 0 28,20 392 15 6 060 28,38 0 28,38 393 15,1 6 020 28,57 0 28,57 395 15,2 5 980 28,76 0 28,76 397 15,3 5 940 28,96 0 28,96 400 15,4 5910 29,10 0 29,10 401 15,5 5 870 29,30 0 29,30 403 15,6 5 830 29,50 0 29,50 405 15,7 5 790 29,71 0 29,71 407 15,8 5 750 29,91 0 29,91 410 15,9 5 720 30,07 0 30,07 412 16 5 680 30,28 0 30,28 413 16,1 5 650 30,44 0 30,44 415 16,2 5 620 30,60 0 30,60 417 16,3 5 580 30,82 0 30,92 31 . 7. 76 Official Journal of the European Communities No L 207/23 1 2 3 4 5 6 420 16,4 5 550 30,99 0 30,99 421 16,5 5510 31,22 0 31,22 423 16,6 5 480 31,39 0 31,39 425 16,7 5 450 31,56 0 31,56 427 16,8 5410 31,79 0 31,79 429 16,9 5 380 31,97 0 31,97 430 17 5 350 32,15 0 32,15 432 17,1 5 320 32,33 0 32,33 435 17,2 5 290 32,51 0 32,51 437 1 7,3 5 260 32,70 0 32,70 439 17,4 5 230 32,89 0 32,89 441 17,5 5 200 33,08 0 33,08 443 17,6 5 170 33,27 0 33,27 445 17,7 5 140 33,46 0 33,46 447 17,8 5 110 33,66 0 33,66 449 17,9 5 080 33,86 0 33,86 450 18 5 050 34,06 0 34,06 452 18,1 5 020 34,26 0 34,26 455 18,2 5 000 34,40 0 34,40 456 18,3 4 970 34,61 0 34,61 458 18,4 4 940 34,82 0 34,82 460 18,5 4 920 34,96 0 34,96 462 18,6 4 890 35,17 o 35,17 465 18,7 4 860 35,39 0 35,39 466 18,8 4 840 35,54 0 35,54 468 18,9 4810 35,76 0 35,76 470 19 4 780 35,98 0 35,98 472 19,1 4 760 36,13 0 36,13 474 19,2 4 735 36,33 0 36,33 476 19,3 4710 36,52 0 36,52 478 19,4 4 685 36,71 0 36,71 480 19,5 4 660 36,91 0 36,91 481,6 19,6 4 640 37,07 0 37,07 483,2 19,7 4 635 37,11 0 37,11 484,8 19,8 4 620 37,23 0 37,23 486,4 19,9 4610 37,31 0 37,31 488 20 4 600 37,39 0 37,39 490 20,1 4 590 37,47 0 37,47 492 20,2 4 585 37,51 0 37,51 494 20,3 4 580 37,55 0 37,55 496 20,4 4 575 37,60 0 37,60 498 20,5 4 570 37,64 0 37,64 500 20,6 4 560 37,72 0 37,72 502 20,7 4 555 37,76 0 37,76 504 20,8 4 550 37,80 0 37,80 506 20,9 4 540 37,89 0 37,89 508 21 4 530 37,97 0 37,97 509,9 21,1 4 520 38,05 0 38,05 511,8 21,2 4 510 38,14 0 38,14 513,7 21,3 4 500 38,22 0 38,22 515,6 21,4 4 490 38,31 0 38,31 517,5 21,5 4 480 38,39 0 38,39 519,4 21,6 4 470 38,48 0 38,48 521,3 21,7 4 460 38,57 0 38,57 523,2 21,8 4 450 38,65 0 38,65 525,1 21,9 4 440 38,74 0 38,74 527 22 4 430 38,83 0 38,83 528,8 22,1 4 420 38,91 0 38,91 530,6 22,2 4410 39,00 0 39,00 No L 207/24 Official Journal of the European Communities 31 . 7 . 76 1 2 3 4 5 6 532,4 22,3 4 400 39,09 0 39,09 534,2 22,4 4 395 39,14 0 39,14 536 22,5 4 385 39,22 0 39,22 537,8 22,6 4 375 39,31 0 39,31 539,6 22,7 4 365 39,40 0 39,40 541,4 22,8 4 360 39,45 0 39,45 543,2 22,9 4 350 39,54 0 39,54 545 23 4 340 39,63 0 39,63 III . AUTRES Ã TATS MEMBRES  ANDERE MITGLIEDSTAATEN  ALTRI STATI MEMBRI  ANDERE LID-STATEN  OTHER MEMBER STATES  ANDRE MEDLEMSSTATER 1 2 3 4 5 6 352 13 6 990 24,61 3,22 27,83 354 13,1 6 940 24,78 3,25 28,03 356 13,2 6 890 24,96 3,27 28,23 358 13,3 6 840 25,15 3,30 28,45 360 13,4 6 790 25,33 3,32 28,65 362 13,5 6 740 25,52 3,34 28,86 364 13,6 6 690 25,71 3,37 29,08 366 13,7 6 640 25,90 3,39 29,29 368 13,8 6 590 26,10 3,42 29,52 370 13,9 6 540 26,30 3,45 29,75 372 14 6 490 26,50 3,47 29,97 374 14,1 6 450 26,67 3,49 30,16 376 14,2 6 400 26,88 3,52 30,40 378 14,3 6 360 27,04 3,54 30,58 380 14,4 6310 27,26 3,57 30,83 382 14,5 6 270 27,43 3,59 31,02 384 14,6 6 230 27,61 3,62 31,23 386 14,7 6 180 27,83 3,65 31,48 388 14,8 6 140 28,01 3,67 31,68 390 14,9 6 100 28,20 3,70 31,90 392 15 6 060 28,38 3,72 32,10 393 15,1 6 Ã 20 28,57 3,74 32,31 395 15,2 5 980 28,76 3,77 32,53 397 15,3 5 940 28,96 3,79 32,75 400 15,4 5910 29,10 3,81 32,91 401 15,5 5 870 29,30 3,84 33,14 403 15,6 5 830 29,50 3,87 33,37 405 15,7 5 790 29,71 3,89 33,60 407 15,8 5 750 29,91 3,92 33,83 410 15,9 5 720 30,07 3,94 34,01 412 16 5 680 30,28 3,97 34,25 413 16,1 5 650 30,44 3,99 34,43 415 16,2 5 620 30,60 4,01 34,61 417 16,3 5 580 30,82 4,04 34,86 420 16,4 5 550 30,99 4,06 35,05 421 16,5 5 510 31,22 4,09 35,31 423 16,6 5 480 31,39 4,11 35,50 425 16,7 5 450 31,56 4,14 35,70 427 16,8 5410 31,79 4,17 35,96 429 16,9 5 380 31,97 4,19 36,16 430 17 5 350 32,15 4,21 36,36 432 17,1 5 320 32,33 4,24 36,57 31 . 7. 76 Official Journal of the European Communities No L 207/25 1 2 3 4 5 6 435 17,2 5 290 32,51 4,26 36,77 437 17,3 5 260 32,70 4,29 36,99 439 17,4 5 230 32,89 4,31 37,20 441 17,5 5 200 33,08 4,33 37,41 443 17,6 5 170 33,27 4,36 37,63 445 17,7 5 140 33,46 4,39 37,85 447 17,8 5 110 33,66 4,41 38,07 449 17,9 5 080 33,86 4,44 38,30 450 18 5 050 34,06 4,46 38,52 452 18,1 5 020 34,26 4,49 38,75 455 18,2 5 000 34,40 4,51 38,91 456 18,3 4 970 34,61 4,54 39,15 458 18,4 4 940 34,82 4,56 39,38 460 18,5 4 920 34,96 4,58 39,54 462 18,6 4 890 35,17 4,61 39,78 465 18,7 4 860 35,39 4,64 40,03 466 18,8 4 840 35,54 4,66 40,20 468 18,9 4810 35,76 4,69 40,45 470 19 4 780 35,98 4,72 40,70 472 19,1 4 760 36,13 4,74 40,87 474 19,2 4 735 36,33 4,76 41,09 476 19,3 4710 36,52 4,79 41,31 478 19,4 4 685 36,71 4,81 41,52 480 19,5 4 660 36,91 4,84 41,75 481,6 19,6 4 640 37,07 4,86 41,93 483,2 19,7 4 635 37,11 4,86 41,97 484,8 19,8 4 620 37,23 4,88 42,11 486,4 19,9 4610 37,31 4,89 42,20 488 20 4 600 37,39 4,90 42,29 490 20,1 4 590 . 37,47 4,91 42,38 492 20,2 4 585 37,51 4,92 42,43 494 20,3 4 580 37,55 4,92 42,47 496 20,4 4 575 37,60 4,93 42,53 498 20,5 4 570 37,64 4,93 42,57 500 20,6 4 560 37,72 4,94 42,66 502 20,7 4 555 37,76 4,95 42,71 504 20,8 4 550 37,80 4,95 42,75 506 20,9 4 540 37,89 4,96 42,85 508 21 4 530 37,97 4,98 42,95 509,9 21,1 4 520 38,05 4,99 43,04 511,8 21,2 4510 38,14 5,00 43,14 513,7 21,3 4 500 38,22 5,01 43,23 515,6 21,4 4 490 38,31 5,02 43,33 517,5 21,5 4 480 38,39 5,03 43,42 519,4 21,6 4 470 38,48 5,04 43,52 521,3 21,7 4 460 38,57 5,05 43,62 523,2 21,8 4 450 38,65 5,07 43,72 525,1 21,9 4 440 38,74 5,08 43,82 527 22 4 430 38,83 5,09 43,92 528,8 22,1 4 420 38,91 5,10 44,01 530,6 22,2 4410 39,00 5,11 44,11 532,4 22,3 4 400 39,09 5,12 44,21 534,2 22,4 4 395 39,14 5,13 44,27 536 22,5 4 385 39,22 5,14 44,36 537,8 22,6 4 375 39,31 5,15 44,46 539,6 22,7 4 365 39,40 5,16 44,56 541,4 22,8 4 360 39,45 5,17 44,62 543,2 22,9 4 350 39,54 5,18 44,72 545 23 4 340 39,63 5,19 44,82